Citation Nr: 1136461	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-31 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for skin cancer, claimed as due to exposure to Agent Orange.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a stomach condition and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to December 1973.  He had service in the Republic of Vietnam between May 22, 1971 and May 23, 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in September 2007 and December 2008.  The former denied the claim for tinnitus and declined to reopen the claim for a stomach condition; the latter denied the claim for skin cancer.  

The Veteran and his wife presented testimony before the undersigned Veterans Law Judge via a videoconference hearing in January 2011.  A transcript of the hearing is of record.  Following the hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration and, therefore, can be considered in this decision.  See 38 C.F.R. § 20.1304 (2010).

The reopened claim for service connection for a stomach condition and the claim for service connection for skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Board resolves reasonable doubt in the Veteran's favor by finding that tinnitus is etiologically related to service.  

2.  An unappealed November 1981 rating decision denied a claim for service connection for a stomach condition on the basis that the in-service complaint of viral gastroenteritis was acute and transitory without residual, and because there was no evidence of continuity of treatment following the Veteran's discharge.  

3.  Additional evidence submitted since November 1981 on the issue of service connection for a stomach condition is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The November 1981 rating decision that denied entitlement to service connection for a stomach condition is final.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  Evidence received since the November 1981 rating decision that denied entitlement to service connection for a stomach condition is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for tinnitus

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for tinnitus, which he contends is the result of acoustic damage caused in service while he was serving in an armor supply unit.  He reports experiencing ringing in his ears since service but acknowledges he did not seek treatment at that time because he thought it was a condition he just had to live with.  The Veteran indicates that he started noticing increased ringing in his ears about 25 years prior and began going to the doctor about 19 years prior.  He reports that he had minimal occupational exposure to noise.  See March 2007 VA Form 21-526; VA Forms 21-4138 dated July 2007, August 2008 ; August 2009 VA Form 9; January 2011 hearing transcript.  

In statements dated May 2007 and September 2009, T.U. reports serving with the Veteran in Vietnam, where they were exposed to loud noise from rockets, mortars, helicopters and fighter planes. 

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, tinnitus or ringing in the ears, though the Veteran was seen with complaint of earache in August 1972.  See health record from Ft. Stewart.  At the time of his discharge from service, clinical evaluation of the Veteran's ears and drums was normal and there were no notations related to any problems involving his ears made.  See October 1973 report of medical examination.  A November 1973 statement indicated that to the best of the Veteran's knowledge, there had been no change in his medical condition since his last separation examination.  See statement of medical condition.  

The post-service medical evidence of record reveals that the Veteran has been diagnosed with tinnitus 8th nerve damage.  See record from Dr. B.  He underwent a VA compensation and pension (C&P) audio examination in August 2007, at which time his claims folder and medical records were reviewed.  In pertinent part, the examiner noted that the Veteran reported tinnitus with onset 15 years prior, getting progressively worse, worse in the left ear.  It occurred several times per week for seconds and was moderate in severity.  

The Veteran indicated that he hauled ammunition for an artillery unit and worked on fuel lines in a war zone while stationed in Vietnam.  Military noise exposure was reported as incoming explosions, tank fire, and some small arms fire.  The Veteran did not have hearing protection.  Civilian noise exposure was reported as working as a welder for 22 years with hearing protection most of the time and occasional power tool usage around the house without hearing protection.  The Veteran also reported problems with balance and dizziness and feeling pressure in his ears.  He indicated that he was followed by an ENT and that the problems, to include tinnitus, had been diagnosed as 8th nerve damage.  

Following examination, the Veteran was diagnosed with intermittent, recurrent, bilateral, subjective tinnitus.  The examiner indicated that as the Veteran's "tinnitus is brief and occasional, inconsistent with tinnitus typically associated with noise exposure/acoustic trauma, onset was well after separation, he has apparently been diagnosed with "tinnitus 8th nerve damage," and there is no sensorineural hearing loss consistent with acoustic trauma (hearing within normal limits in the right ear, conductive hearing loss in the left ear)," it was his clinical opinion that the Veteran's tinnitus is not caused by or a result of his conceded in-service exposure to acoustic trauma.  The examiner further noted that it appears likely that 8th nerve damage has contributed to his tinnitus, as a physician has apparently made this diagnosis, and it is possible that aging, civilian noise exposure, and/or his conductive hearing loss etiology have contributed as well.  It would be speculative to allocate a portion of his tinnitus to each or any of these etiologies.  

At this juncture, the Board finds that the August 2007 VA C&P audio examination is inadequate as the Veteran has reported that the examiner incorrectly noted that the onset of his tinnitus had been 15 years prior instead of present since service.  See August 2008 VA Form 21-4138.  As the examiner cited the fact that onset was well after separation as part of the rationale given for his opinion that tinnitus was not etiologically related to acoustic trauma in service, the opinion has been rendered not probative.  

The RO conceded that the Veteran had been exposed to acoustic trauma in service, see September 2007 rating decision, and the Veteran has a current diagnosis of tinnitus and has competently and credibly reported that he has experienced tinnitus since service, with continuous symptoms since his discharge.  In light of the foregoing, the Board resolves reasonable doubt in the Veteran's favor by finding that service connection for tinnitus is warranted as etiologically related to active service.  38 C.F.R. §§ 3.102, 3.303.


Claim to reopen

The Veteran seeks to establish service connection for a stomach condition.  See March 2007 VA Form 21-526.  The RO has declined to reopen the claim and has continued the denial issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A rating decision issued by the RO in November 1981 denied a claim for service connection for a stomach condition on the basis that the in-service complaint of viral gastroenteritis, which did not delay the Veteran's discharge two days later, was considered to have been an acute and transitory episode, leaving no residuals, and on the basis that there was no evidence of continuity of treatment following the Veteran's discharge.  The Veteran did not appeal this decision.  See 38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 19.118, 19.153 (1981).  An unappealed determination of the agency of original jurisdiction (AOJ) is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2010).

The Veteran filed a claim to reopen in March 2007, and this appeal ensues from the September 2007 rating decision issued by the RO in St. Petersburg, Florida, which declined to reopen the claim on the basis that no new and material evidence had been submitted.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Evidence before the RO in November 1981 included the Veteran's service treatment records, which reveal that he was diagnosed with viral gastroenteritis in December 1973.  

The evidence before the RO also included an October 1981 VA C&P examination report.  The VA examiner indicated that while in Vietnam, the Veteran had an episode consistent with gastroenteritis with nausea, vomiting, nonspecific abdominal pain and crampy diarrhea.  The examiner noted that it was unclear from the history whether this was fully evaluated or what the specific etiology was.  At the time of the examination, the Veteran had an excellent appetite and no evidence of weight loss.  He denied any hematemesis, hematochezia or melena, but stated that approximately once or twice a year, he had a recurrent episode of this nausea, vomiting and abdominal pain and because of this, he was evaluated at North Florida Regional Hospital in July of that year.  At that time, he reportedly had a negative barium enema, upper GI.  It was the examiner's impression that this may be related to irritable bowel.  The Veteran's abdominal pain was not well localized and it had no typical pattern consistent either with peptic ulcer disease, gallbladder disease, or pancreatic disease.  It was also the examiner's impression that if, in fact, x-rays are negative, it is unlikely that it is any inflammatory bowel disease.  The impression was intermittent episodes consistent with gastroenteritis with a negative evaluation by his local medical doctor; possible irritable bowel.  The Board notes that although it appears the VA examiner was ordering x-rays, there are no imaging reports associated with the examination.  

The evidence added to the record since November 1981 includes the Veteran's statements.  He reports that he suffered with stomach problems through the two and one-half years while still on active duty following his return from Vietnam and continually since his date of discharge.  See August 2008 VA Form 21-4138.  The Veteran also asserts that he was treated on several occasions between November 1970 and April 1971 while stationed in Italy, just prior to his deployment to Vietnam.  See August 2009 VA Form 9.  

The evidence added to the record since November 1981 also includes the Veteran's wife's testimony.  She reports that she was not aware of any stomach problems prior to the Veteran's entry into service and that the first time she remembered him having any problems was at the end of their term, prior to his December 1973 discharge, when he went to the doctor on post.  The Veteran's wife asserts that the Veteran has experienced stomach problems since his return from Vietnam and through their entire married life of 38 years.  See January 2011 hearing transcript.  

The evidence added to the record since November 1981 is new in that it had not previously been submitted.  It is also material, as it indicates that the Veteran has had continuous symptoms involving his stomach since his discharge from active service.  As the additional evidence is both new and material, the claim for service connection for a stomach condition is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the claim for service connection for tinnitus has been granted, the duty to notify and assist has been met to the extent necessary.

With regard to claims to reopen finally disallowed claims, the VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a stomach condition has been resolved in the Veteran's favor, any error in notice required by Kent is harmless error and analysis of whether VA has satisfied its other duties to duties to notify and assist is not in order.


ORDER

Service connection for tinnitus is granted.  

New and material evidence having been submitted, the claim for service connection for a stomach condition is reopened.


REMAND

Unfortunately, a remand is required in this case pertaining to the reopened claim for service connection for a stomach condition and the claim for service connection for skin cancer.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010), are met.

The Veteran underwent a VA C&P stomach, duodenum and peritoneal adhesions examination in August 2007, at which time he was diagnosed with peptic ulcer disease and gastroesophageal reflux disease.  It was the examiner's opinion that neither was caused by or a result of military service or an injury or treatment in service.  The examiner noted that although the Veteran had viral gastroenteritis in service and was briefly hospitalized for that, he was asymptomatic at other subsequent medical appointments that he had while in the military and he reported no stomach problems at the time of discharge.  This opinion is inadequate as the Veteran was discharged two days after being diagnosed with viral gastroenteritis and there were no subsequent medical appointments in that two day span.  See December 1973 DA Form 3647-1; DD 214.  Moreover, his discharge examination was conducted in October 1973, prior to the diagnosis of viral gastroenteritis made in December 1973.  On remand, the Veteran should be provided another VA examination to determine the etiology of any diagnosed stomach condition.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has reported on several occasions that he received treatment at the VA Medical Center (VAMC) in Gainesville in the late 1970s and early 1980s related to his skin and stomach.  See October 2008 VA Form 21-4138; January 2011 hearing transcript.  The earliest records from this facility, however, are dated July 2007 and there is no indication upon review of the claims folder that the RO attempted to obtain records dating back to the 1970s.  On remand, the RO/AMC should make efforts to obtain the Veteran's complete treatment records from the Gainesville VAMC dated between the Veteran's December 1973 discharge from service and July 2007.  Recent VA treatment records from this facility should also be obtained.  

The Veteran has submitted some private treatment records in support of his claim for service connection for skin cancer.  None of these records, however, indicate that he has a current diagnosis of skin cancer.  Nor do the records generated from the Gainesville VAMC.  The Board notes that in a December 2001 letter, Dr. Childress reported that the Veteran had a past history of skin cancer and sun exposure and that he was complaining of increased growths on his arms, neck and face.  Dr. Childress noted that examination revealed a delled plaque on the Veteran's left check, which he had biopsied to rule out another basal cell carcinoma.  This is the only medical record from Dr. Childress associated with the claims folder.  On remand, the RO/AMC should make arrangements to obtain the Veteran's complete treatment records from Dr. Childress.  And as the claims are being remanded for the foregoing reasons, efforts should also be made to obtain the Veteran's complete treatment records from Dr. Ballou.  

On remand, efforts should also be made to obtain the Veteran's treatment records from the North Florida Regional Hospital dated in July 1981.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the Gainesville VAMC, dated from December 1973 to July 2007 and from October 2008 forward.  

If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Childress and Dr. Ballou.

3.  Make arrangements to obtain the Veteran's complete treatment records from North Florida Regional Hospital, dated in July 1981.

4.  When the foregoing development has been completed, schedule the Veteran for a VA gastrointestinal examination.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.  A detailed history should be obtained from the Veteran.  

The examiner should identify all disorders of the gastrointestinal system.

The examiner should provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current gastrointestinal disorder had its onset during active service or is related to any in-service event, disease, or injury.  The examiner must address the Veteran's complaints of continuous symptoms since his discharge from service.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


